Lundberg Stratton, J.,
concurring.
{¶ 18} I agree that R.C. 2151.413(E) does not specify whether the public agency must include a plan for adoption in the child’s case plan prior to the permanent custody hearing. Therefore, I concur with the majority. However, despite the inartfully drafted statute, I believe that the statutory scheme and the public policy underlying the 1997 federal amendments, in response to which Ohio amended its laws, support an inference that the General Assembly intended to require an agency to amend the child’s case plan to include a specific plan for seeking adoption prior to the hearing on a motion for permanent custody.
{¶ 19} The federal Adoption and Safe Families Act, enacted in 1997, Pub.L. No. 105-89, 111 Stat. 2115, reflected a “ ‘philosophical shift from reunifying broken homes to putting the health and safety of children first.’ ” Meehan, Symposium on In re C.W. (2006), 32 Ohio N.U.L.Rev. 586, 590, quoting Moyle & Rinker, It’s a Hard Knock Life: Does the Adoption and Safe Families Act of 1997 Adequately Address Problems in the Child Welfare System? (2002), 39 Harv.J. on Legis. 375, 377. To that end, the act provides for concurrent planning; that is, an agency may engage in reasonable efforts to place a child for adoption or with a legal guardian concurrently with making reasonable efforts to reunify the family. 42 U.S.Code 671(a)(15)(F). Federal law also provides that under certain circumstances, “the State shall file a petition to terminate the parental rights of the child’s parents * * * and, concurrently, to identify, recruit, process, and approve a qualified family for an adoption.” (Emphasis added.) 42 U.S.Code 675(5)(E).
{¶ 20} Ohio’s version of the Adoption and Safe Families Act, enacted in 1999 and patterned after its federal counterpart, also authorizes concurrent planning. *141R.C. 2151.412(1) provides that the public agency may prepare a supplemental case plan for locating a permanent placement in addition to the case plan filed with the court that focuses on family reunification. When an agency decides to file for permanent custody, it should already have a plan for seeking permanent placement and can advise the court of the plan at or before the permanent custody hearing. The Department of Jobs and Family Services most likely anticipated this scenario when it adopted Ohio Adm.Code 5101:2-42-95(D), which provides, “At the time a motion is filed with the court to obtain permanent custody of the child, the [agency] shall submit a case plan to the court which includes a specific plan to seek an adoptive family * * (Emphasis added.)
Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and Carley J. Ingram, Assistant Prosecuting Attorney, for appellant.
Law Office of Byron K. Shaw and Byron K. Shaw, for appellee.
{¶ 21} Unfortunately, the General Assembly was not clear about the timing of amending a child’s case plan to include actions to seek an adoptive family. If the General Assembly’s intent was to have the agency amend the case plan with an adoption plan by the time of the permanent custody hearing, then the General Assembly should clarify the law to expressly require public agencies to engage in concurrent planning and be prepared to present the alternative plan to reunification when seeking permanent custody.
Pfeifer, J., concurs in the foregoing opinion.